 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.1
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) is executed as
of the 3rd day of November, 2011 (the “First Amendment Effective Date”), by and
among U.S. CONCRETE, INC., a Delaware corporation (the “Borrower”), the other
Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK,
N.A., as the Administrative Agent.
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the other Loan Parties party thereto, the Administrative
Agent and the Lenders are parties to that certain Credit Agreement dated as of
August 31, 2010 (as amended, supplemented and modified from time to time, the
“Credit Agreement”; unless otherwise defined herein, all capitalized terms used
herein which are defined in the Credit Agreement shall have the meaning given
such terms in the Credit Agreement, including, to the extent applicable, after
giving effect to this First Amendment), pursuant to which the Lenders agreed to
provide certain financing to the Borrower in accordance with the terms and
conditions set forth therein; and
 
WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement as set forth herein; and
 
WHEREAS, subject to the terms and conditions set forth herein, the Lenders have
agreed to the Borrower’s requests.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confirmed, the parties hereto
hereby agree as follows:
 
SECTION 1.   Amendments.  In reliance upon the representations, warranties,
covenants and agreements contained in this First Amendment, and subject to the
satisfaction of each condition precedent set forth in Section 2 hereof, the
Credit Agreement shall be amended effective as of the First Amendment Effective
Date in the manner provided in this Section 1.
 
1.1   Amended Definition.  The definition of “Availability Block” contained in
Section 1.01 of the Credit Agreement shall be amended and restated in its
entirety to read as follows:
 
“Availability Block” means an amount equal to $10,000,000.
 
1.2   New Definitions.  Section 1.01 of the Credit Agreement shall be amended to
include the following defined terms in appropriate alphabetical order:
 
“Financial Advisor” means a financial advisory firm acceptable to the
Administrative Agent and the Lenders.
 
 
1

--------------------------------------------------------------------------------

 
 
“First Amendment” means that certain First Amendment to Credit Agreement dated
as of November 3, 2011, by and among the Borrower, the other Loan Parties, the
Administrative Agent and the Lenders party thereto.
 
“First Amendment Effective Date” means the “First Amendment Effective Date” as
defined in the First Amendment.
 
1.3   Deleted Definitions.  Section 1.01 of the Credit Agreement shall be
amended to delete the definitions of “FCCR Test” and “Initial Availability Block
Period” in their entirety.
 
1.4   Amendment to Section 5.01 of the Credit Agreement.  Clause (p) of Section
5.01 of the Credit Agreement shall be amended and restated in its entirety to
read in full as follows:
 
(p)           No later than Thursday of every calendar week, commencing with the
second week after the First Amendment Effective Date and ending at the sole
discretion of the Administrative Agent, the Borrower shall deliver to the
Administrative Agent a rolling 13-week cash flow projection of the Borrower and
its Subsidiaries, which shall be in form and detail reasonably satisfactory to
the Administrative Agent and the Lenders (each, a “Cash Flow Forecast”),
certified by a Financial Officer of the Borrower as being prepared based upon
good faith estimates and assumptions that are believed by senior management of
the Borrower to be reasonable at the time made and as of the date of delivery
that such Financial Officer is not aware of (x) any information contained in
such Cash Flow Forecast which is false or materially misleading or (y) any
omission of information which causes such Cash Flow Forecast to be false or
materially misleading (it being understood that any such forecasts are estimates
and that actual results may vary materially from such forecasts).
 
1.5   Addition of Section 5.15 to the Credit Agreement.  A new Section 5.15 of
the Credit Agreement shall be added to the end of Article V of the Credit
Agreement to read as follows:
 
Section 5.15 Financial Advisor. At the request of the Administrative Agent, the
Borrower shall retain the Financial Advisor within thirty (30) days after such
request, on terms and conditions, including, without limitation, the scope of
such engagement and the deadline by which the Financial Advisor shall complete
the Financial Advisor Report (as defined below), acceptable to the
Administrative Agent.  No later than the deadline specified in the retention of
the Financial Advisor and approved by the Administrative Agent, the Borrower
shall deliver to the Administrative Agent and the Lenders a business assessment
report prepared by the Financial Advisor (the “Financial Advisor Report”) in
form and detail satisfactory to the Administrative Agent and the Lenders.
 
1.6   Amendment to Section 6.13 of the Credit Agreement.  Section 6.13 of the
Credit Agreement shall be amended and restated in its entirety to read in full
as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
Section 6.13 Fixed Charge Coverage Ratio.  Beginning on April 1, 2012, and with
respect to any day thereafter in which Availability was at any time less than
$15,000,000 (any such day, the “FCCR Commencement Date”), the Borrower shall
maintain a Fixed Charge Coverage Ratio for the trailing twelve month period of
at least 1.0:1.0, determined (i) as of the last day of the fiscal month
preceding the FCCR Commencement Date for which the Administrative Agent has
received the monthly financial statements for the Borrower and its consolidated
Subsidiaries pursuant to Section 5.01(c) and (ii) as of the last day of each
fiscal month occurring thereafter for the trailing twelve month period ending on
each such date, until Availability is equal to or greater than $15,000,000 for a
period of thirty (30) consecutive days.
 
1.7   Amendment to Article VII(d) of the Credit Agreement.  Clause (d) of
Article VII of the Credit Agreement shall be amended and restated in its
entirety to read in full as follows:
 
(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 4.04, Section 5.02(a), Section 5.03, (with
respect to a Loan Party’s existence), Section 5.08, Section 5.15 or in Article
VI;
 
SECTION 2.   Conditions Precedent to Amendment.  This First Amendment shall
become effective as of the First Amendment Effective Date provided that each of
the following conditions precedent shall have been satisfied:
 
2.1   Counterparts.  The Administrative Agent shall have received counterparts
of this First Amendment duly executed by the Borrower, each Loan Party and the
Required Lenders.
 
2.2   Incumbency Certificate.  The Administrative Agent shall have received an
incumbency certificate on behalf of each Loan Party, which identifies by name
and title and bears the signatures of the Responsible Officers and any other
officers of such Loan Party authorized to sign this First Amendment.
 
2.3   Amendment Fee.  The Borrower shall have paid to the Administrative Agent,
including by the Administrative Agent charging the Collection Account of the
Borrower, for the ratable benefit of each Lender, a non-refundable amendment fee
in an aggregate amount equal to 0.50% of the amount of such Lender's Revolving
Commitment.
 
2.4   Fees and Expenses.  The Borrower shall have paid to the Administrative
Agent, including by the Administrative Agent charging the Collection Account of
the Borrower, all fees, expenses and reimbursement obligations owing by the Loan
Parties to Administrative Agent as of the date of the execution and delivery
hereof under the Loan Documents including, without limitation, all reasonable
fees and expenses of Administrative Agent’s counsel due and payable under the
Credit Agreement or incurred in connection with the preparation, negotiation and
execution of this First Amendment, all related documents and the transactions
contemplated hereby and thereby.
 
 
3

--------------------------------------------------------------------------------

 
 
2.5   No Default.  No Default or Event of Default shall have occurred which is
continuing.
 
2.6   Other Documents.  The Administrative Agent shall have received such other
documents, instruments and agreements as it or any Lender may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders.
 
SECTION 3.   Representations and Warranties.  In order to induce the
Administrative Agent and each Required Lender to enter into this First
Amendment, each Loan Party hereby jointly and severally represents and warrants
to the Administrative Agent and each Lender, as of the First Amendment Effective
Date, as follows:
 
3.1   Reaffirm Existing Representations and Warranties.  The representations and
warranties of each Loan Party set forth in the Credit Agreement and each other
Loan Document are, subject to the limitations set forth herein and after giving
effect to this First Amendment, true and correct in all material respects on and
as of the date hereof, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they were true and correct in
all material respects as of such earlier date.
 
3.2   Due Authorization, No Conflicts.  The execution, delivery and performance
by each Loan Party of this First Amendment, and all other documents, instruments
or agreements executed by any Loan Party in connection with this First
Amendment, are within each such Loan Party’s corporate or organizational powers,
as applicable, have been duly authorized by all necessary organizational action,
as applicable, require no action by or in respect of, or filing with, any
Governmental Authority and do not violate or constitute a default under any
provision of applicable law or any material agreement binding upon any Loan
Party or result in the creation or imposition of any Lien upon any of the assets
of any Loan Party.
 
3.3   Validity and Binding Effect.  This First Amendment and all other
documents, instruments or agreements executed by any Loan Party in connection
with this First Amendment each constitute the valid and binding obligations of
each such Loan Party enforceable in accordance with their respective terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally, and the availability of
equitable remedies may be limited by equitable principles of general
application.
 
3.4   Absence of Defaults.  Both before and after giving effect to this First
Amendment, no Default or Event of Default has occurred and is continuing.  Each
Loan Party has complied with all of its obligations under the Loan Documents in
all material respects.
 
3.5   No Defense.  No Loan Party has any defense to payment, counterclaim or
right of set-off with respect to any of the Obligations on the date hereof.
 
3.6   Valid Liens.  The Lenders have and will continue to possess valid and
perfected security interests in, and Liens upon, all of the Collateral as set
forth in the Loan Documents.
 
3.7   Accuracy of Information.  All information provided by the Loan Parties to
the Administrative Agent and the Lenders in connection with this First Amendment
including, without limitation, information concerning financial status, assets,
liabilities or business plans, whether communicated orally or in writing, are
true and correct in all material respects.
 
 
4

--------------------------------------------------------------------------------

 
 
SECTION 4.   Miscellaneous.
 
4.1   Reaffirmation of Loan Documents and Liens.  Any and all of the terms and
provisions of the Credit Agreement and the Loan Documents shall, except as
amended hereby, remain in full force and effect.  The applicable Loan Parties
hereby reaffirm the Liens securing the Secured Obligations until the Secured
Obligations have been paid in full, and agree that the amendments herein
contained shall in no manner affect or impair the Secured Obligations or the
Liens securing payment and performance thereof, all of which are ratified and
confirmed.
 
4.2   Parties in Interest.  All of the terms and provisions of this First
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.
 
4.3   Counterparts.  This First Amendment may be executed in counterparts, and
all parties need not execute the same counterpart; however, no party shall be
bound by this First Amendment until this First Amendment has been executed by
the Borrower, each of the other Loan Parties and the Required Lenders and has
become effective in accordance with the terms hereof, at which time this First
Amendment shall be binding on, enforceable against and inure to the benefit of
the Loan Parties and all Lenders.  Counterparts received by facsimile or other
electronic transmission (e.g., pdf) shall be effective as originals.
 
4.4   COMPLETE AGREEMENT.  THIS FIRST AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES REGARDING
THE SUBJECT MATTER HEREOF.
 
4.5   Headings.  The headings, captions and arrangements used in this First
Amendment are, unless specified otherwise, for convenience only and shall not be
deemed to limit, amplify or modify the terms of this First Amendment, nor affect
the meaning thereof.
 
4.6   No Implied Waivers.  No failure or delay on the part of the Lenders or the
Administrative Agent in exercising, and no course of dealing with respect to,
any right, power or privilege under this First Amendment, the Credit Agreement
or any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege under this First
Amendment, the Credit Agreement or any other Loan Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
 
4.7   Expenses. Each Loan Party hereby acknowledges and agrees that the
Administrative Agent shall have the right to retain its own financial advisor
and shall be reimbursed by the Borrower for all out-of-pocket expenses incurred
by the Administrative Agent with respect to such financial advisor, in each case
pursuant to Section 9.03 of the Credit Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
4.8   Review and Construction of Documents.  Each Loan Party hereby
acknowledges, and represents and warrants to the Administrative Agent and the
Lenders, that (a) such Loan Party has had the opportunity to consult with legal
counsel of its own choice and has been afforded an opportunity to review this
First Amendment with its legal counsel, (b) such Loan Party has reviewed this
First Amendment and fully understands the effects thereof and all terms and
provisions contained herein, (c) such Loan Party has executed this First
Amendment of its own free will and volition, and (d) this First Amendment shall
be construed as if jointly drafted by the Loan Parties and the Lenders.  The
recitals contained in this First Amendment shall be construed to be part of the
operative terms and provisions of this First Amendment.
 
4.9   Arms-Length/Good Faith.  This First Amendment has been negotiated at
arms-length and in good faith by the parties hereto.
 
4.10   Interpretation.  Wherever the context hereof shall so require, the
singular shall include the plural, the masculine gender shall include the
feminine gender and the neuter and vice versa.
 
4.11   Severability.  In case any one or more of the provisions contained in
this First Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this First Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.
 
4.12   Confirmation of Loan Guaranty, Assignments; Further Assurances.  By
signing below where indicated, each Loan Party, in its capacity as Loan
Guarantor, hereby acknowledges and approves the Credit Agreement, as amended by
this First Amendment, and the Loan Documents (including, without limitation, any
and all documents delivered in connection with this First Amendment) and the
terms thereof, and specifically agrees to comply with all provisions which refer
to or affect such Loan Guarantor, the Loan Guaranty and any matter in connection
therewith. Without limiting the generality of the foregoing, each Loan Guarantor
specifically consents to all of the transactions contemplated in this First
Amendment and further agrees and confirms that the Loan Guaranty executed and
provided to the Administrative Agent and the Lenders, as applicable, by such
Loan Guarantor, continues in full force and effect in favor of the
Administrative Agent and the Lenders, as applicable.  The payment of the
Guaranteed Obligations (or applicable portion thereof) shall continue to be
unconditionally guaranteed by, and each Loan Guarantor hereby confirms and
ratifies, the Loan Guaranty, and hereby unconditionally guarantees the prompt
and full payment of the Guaranteed Obligations (or applicable portion thereof)
to the Administrative Agent and the Lenders, as applicable, in accordance with
the terms of the Loan Guaranty.  Each Loan Party shall make, execute or endorse,
and acknowledge and deliver or file or cause same to be done, all such
documents, notices or other assurances, and take all such other action, as the
Administrative Agent may, from time to time, deem reasonably necessary or proper
in connection with this First Amendment and the Credit Agreement, as amended
hereby.
 
 
6

--------------------------------------------------------------------------------

 
 
4.13   WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
FIRST AMENDMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(b) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS FIRST AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
4.14   Governing Law.  This First Amendment and the rights and obligations of
the parties hereunder shall be governed by and construed in accordance with the
laws of the State of New York, but giving effect to federal laws applicable to
national banks.
 
[Signature Pages Follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed by their respective authorized officers on the date and year first
above written.
 
U.S. CONCRETE, INC., as Borrower




By:             ____________________________
Name:         William J. Sandbrook
Title:           President and Chief Executive Officer




 
OTHER LOAN PARTIES:
 
ALBERTA INVESTMENTS, INC.
ALLIANCE HAULERS, INC.
ATLAS REDI-MIX, LLC
ATLAS-TUCK CONCRETE, INC.
BEALL CONCRETE ENTERPRISES, LLC
BEALL INDUSTRIES, INC.
BEALL INVESTMENT CORPORATION, INC.
BEALL MANAGEMENT, INC.
EASTERN CONCRETE MATERIALS, INC.
HAMBURG QUARRY LIMITED LIABILITY
       COMPANY
REDI-MIX CONCRETE, L.P.
REDI-MIX GP, LLC
REDI-MIX, LLC
U.S. CONCRETE ON-SITE, INC.
USC PAYROLL, INC.


 
By:             ____________________________
Name:         James C. Lewis
Title:           President
 
 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 
 
AMERICAN CONCRETE PRODUCTS, INC.
BRECKENRIDGE READY MIX, INC.
CENTRAL CONCRETE SUPPLY CO., INC.
CENTRAL PRECAST CONCRETE, INC.
INGRAM CONCRETE, LLC
KURTZ GRAVEL COMPANY
SAN DIEGO PRECAST CONCRETE, INC.
SIERRA PRECAST, INC.
SMITH PRE-CAST, INC.
TITAN CONCRETE INDUSTRIES, INC.
USC ATLANTIC, INC.




By:             ____________________________
Name:         James C. Lewis
Title:           Vice President




CONCRETE ACQUISITION IV, LLC
CONCRETE ACQUISITION V, LLC
CONCRETE ACQUISITION VI, LLC
CONCRETE XXXIV ACQUISITION, INC.
CONCRETE XXXV ACQUISITION, INC.
CONCRETE XXXVI ACQUISITION, INC.
LOCAL CONCRETE SUPPLY &
      EQUIPMENT, LLC
MASTER MIX, LLC
MASTER MIX CONCRETE, LLC
NYC CONCRETE MATERIALS, LLC
PEBBLE LANE ASSOCIATES, LLC
U.S. CONCRETE TEXAS HOLDINGS, INC.
USC MANAGEMENT CO., LLC




By:             ____________________________
Name:         William J. Sandbrook
Title:           President
 
 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
MG, LLC
SUPERIOR CONCRETE MATERIALS, INC.
USC TECHNOLOGIES, INC.




By:             ____________________________
Name:         William J. Sandbrook
Title:           Vice President
 
 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
RIVERSIDE MATERIALS, LLC




By:             ____________________________
Name:         William Steele
Title:           Vice President
 
 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 

--------------------------------------------------------------------------------

 


AGENTS AND LENDERS:


JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank, Swingline
Lender and a Lender

 
By:           ____________________________                                                                
Name:      Mario Quintanilla
Title:        Authorized Signatory
 
 
 
 
[Signature Page to First Amendment to Credit Agreement]
 
 
 
 

--------------------------------------------------------------------------------

 


 
WELLS FARGO CAPITAL FINANCE, LLC, as a Lender




By:           ____________________________                                                                
Name:      David Klages
Title:        Loan Portfolio Manager
 
 
 
 
[Signature Page to First Amendment to Credit Agreement]
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


 


 